Of the eight assignments of error set forth in the petition of the defendants below, the reversal of this Court is based upon the second, which is to the effect that there is no evidence to sustain the only cause of action alleged in the plaintiff's declaration. The first assignment of error is based upon the overruling of the demurrer to the declaration, the third on the admission of improper evidence, the fourth on the action of the trial court in permitting the plaintiff to introduce further evidence in chief after having rested, the fifth on overruling the defendant's motion for a mistrial based on what it contends was a pretended hysteria on the part of the plaintiff, the sixth, upon the refusal of the court to give defendants' instructions Nos. 1, 2, 5 and 13, the seventh, upon the excessiveness of the verdict, and the eighth, in refusing to set aside the verdict.
Considering the fact that the declaration is in but one count, the matter before this Court is simplified by first discussing, separate from the other questions involved, the demurrer to the declaration.
The declaration alleges quite plainly that the defendants negligently installed what was evidently a circular piece of tile, twelve inches in diameter and approximately twenty inches deep, as a guard of the valve connections of its customer's service lines with what seems to have been the Pineville trunkline. The evidence shows without conflict that proper care was exercised upon the original installation of the guard under consideration and also at the time it was removed and replaced. Consequently there could be no recovery for negligence in installation.
The declaration also alleges that the defendants' duty was to maintain their equipment, including these guards, "so as to not leave any opening into which pedestrians might step or fall, * * *". I think undoubtedly it is the duty of a utility whose business consists in part of the general delivery of inflammable gas to be used as fuel, to exercise a high degree of care in doing so. Nevertheless, *Page 123 
I agree with the majority that no omission of that degree of care appears from the evidence. The pipe in question is shown to have been carefully installed, with its open end flush with the surface after having been covered with a large piece of stone, the stone having been leveled with the ground with tamped cinders. There is no proof showing that this covering was removed or the pipe uncovered save at the time of plaintiff's injury. There is no showing that the defendants, prior to the injury, had either actual or constructive notice that the top of the pipe was uncovered and dangerous to pedestrians. True, the covering or lid was not fastened, but there is no allegation that it was a covering of an unsafe kind and dangerous to pedestrians. There is no showing that the defendants failed to have their appliances of this nature periodically inspected to guard against wear and tear and accidental breakdown. Of course the duty devolved upon the defendants to exercise a high degree of care to maintain their equipment in a safe condition the discharge of which would require the periodic inspection usually regarded as necessary by persons using the same or similar material, and if this failure to inspect resulted in plaintiff's injury by reason of a patent defect, a right of action would result. Of course, actual knowledge of either a patent or latent defect would have the same effect. With either constructive or actual knowledge of a dangerous defect, I think beyond doubt the failure to properly repair, resulting in injury, would give rise to a cause of action.
In my opinion the trial court did not err in declining to sustain the demurrer to plaintiff's declaration, because I do believe that its averments are sufficient to allege a cause of action based upon negligent installation. I believe that that being so, the allegations covered by the first syllabus point should be treated as surplusage and ignored. The declaration being in one count, its allegations cannot be split so as to raise separate questions on different rights of action. To my mind it is perfectly clear that the declaration does allege a breach of duty as to the installation of the tile in question, but there is no proof to sustain this *Page 124 
allegation. The declaration does not allege sufficiently a breach of the duty to maintain, and even conceding that that failure can be coupled with the failure to properly install in a single count, there is insufficient proof to sustain a recovery based upon failure to discharge the duty of safe maintenance, so that even conceding that that duty and its breach were also sufficiently alleged, I do not believe that allegation is sustained by proof.
I would eliminate the first syllabus point and reverse because of failure of proof as indicated.